Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The previous claim objections are withdrawn.
However, new claim objections are raised as to claims 1 and 7 as discussed below in the following Detailed Action.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.
Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linkenauger et al., Welcome to Wonderland: The Influence of the Size and Shape of a Virtual Hand on the Perceived Size and Shape of Virtual Objects, July 2013 (hereinafter “Linkenauger “) (made of record of the IDS submitted 2/11/2021) in view of Jagnow et al. (U.S. Patent Application Publication 2017/0301135 A1, hereinafter “Jagnow”).

In particular, Linkenauger discloses a head-mounted display device for implementing a visual object generator to generate a virtual environment as a space within virtual reality to enlarge or reduce a medium-sized virtual hand within the virtual environment (first object) to generate either a large-sized or small-sized virtual hand (second object) within the virtual environment (page 1/Abstract; and pages 3-4/Fig. 1). 
Linkenauger explains visual information such as virtual objects are presented at a visual angle with respect to a position of a user within the virtual environment as a virtual observation position for displaying images of the virtual reality on the head-mounted display device (pages 2-3). Linkenauger discloses a first visual angle formed by the medium-sized virtual hand at the virtual observation position is the same as the second visual angle formed by either the small-sized or large-sized virtual hand at the 
Linkenauger further explains, when the medium-sized virtual hand is enlarged to the large-sized virtual hand, a second distance from the virtual observation position to the large-sized virtual hand is longer than a first distance from the virtual observation position to the medium-sized virtual hand as the distance to the large-sized hand extends to nearly to the top of a ball visible within the virtual environment while the distance to the medium-sized virtual hand only reaches to just above the diameter of the ball (pages 3-4/Fig. 1).
Linkenauger further explains, when the medium-sized virtual hand is reduced to the small-sized virtual hand, the second distance from the virtual observation position to the small-sized virtual hand is shorter than the first distance from the virtual observation position to the medium-sized virtual hand as the distance to the small-sized virtual hand extends to just below the diameter of the ball while the distance to the medium-sized virtual hand reaches to just above the diameter of the ball (pages 3-4/Fig. 1).
Therefore, the combination of Linkenauger and Jagnow discloses the limitations of 1 and 7.
For the remaining claims, Applicants argue for their allowance based on their dependence and similarity to claims 1 and 7. It follows the remaining claims are rejected for the same reasons discussed above as to claims 1 and 7 and in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An image processing device comprising processing circuitry configured to implement a visual object generator which generates a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein 
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is [[the]] same or approximately [[the]] same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, 
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and 
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance.

For claim 7, Examiner believes this claim should be amended in the following manner:
An image processing method comprising a visual object generation step of generating a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object, wherein 3U.S. Patent Application Serial No. 17/268,059 Amendment dated November 19, 2021 Reply to Office Action of August 20, 2021 
a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a real space or a virtual observation position in the virtual reality space is [[the]] same or approximately [[the]] same as a second visual angle that is a visual angle formed by the second object at the virtual observation position, 
when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object, and 
when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linkenauger et al., Welcome to Wonderland: The Influence of the Size and Shape of a Virtual Hand on the Perceived Size and Shape of Virtual Objects, July 2013 (hereinafter “Linkenauger “) (made of record of the IDS submitted 2/11/2021) in view of Jagnow et al. (U.S. Patent Application Publication 2017/0301135 A1, hereinafter “Jagnow”).

For claim 1, Linkenauger discloses a device configured to implement a visual object generator which generates a second object that is a visual object in a virtual reality space, the second object being a virtual object corresponding to one obtained by enlarging or reducing a first object (disclosing a head-mounted display device for implementing a visual object generator to generate a virtual environment as a space within virtual reality to enlarge or reduce a medium-sized virtual hand within the virtual environment (first object) to generate either a large-sized or small-sized virtual hand (second object) within the virtual environment (page 1/Abstract; and pages 3-4/Fig. 1)), wherein a first visual angle that is a visual angle or an estimated visual angle formed by the first object at a real observation position in a the real space or a virtual observation position in the virtual reality space is the same or approximately the same as a second visual angle that is a visual angle formed by the second object at the virtual observation position (explaining visual information such as virtual objects are presented at a visual angle with respect to a position of a user within the virtual environment as a virtual observation position for displaying images of the virtual reality on the head-mounted display device (pages 2-3); disclosing a first visual angle formed by the medium-sized virtual hand at the virtual observation position is the same as the second visual angle formed by either the small-sized or large-sized virtual hand at the virtual observation position (pages 3-4/Fig. 1)), when the second object is the virtual object corresponding to one obtained by enlarging the first object, a second distance that is a distance from the virtual observation position to the second object is longer than a first distance that is a distance or an estimated distance from the real observation position or the virtual observation position to the first object (disclosing, when the medium-sized virtual hand is enlarged to the large-sized virtual hand, a second distance from the virtual observation position to the large-sized virtual hand is longer than a first distance from the virtual observation position to the medium-sized virtual hand (pages 3-4/Fig. 1)), and when the second object is the virtual object corresponding to one obtained by reducing the first object, the second distance is shorter than the first distance (disclosing, when the medium-sized virtual hand is reduced to the small-sized virtual hand, the second distance from the virtual observation position to the small-sized virtual hand is shorter than the first distance from the virtual observation position to the medium-sized virtual hand (pages 3-4/Fig. 1)).
Linkenauger does not specifically disclose its device as an image processing device comprising processing circuitry.
However, these limitations are well-known in the art as disclosed in Jagnow.
Jagnow similarly discloses a system and method for generating a virtual hand for presentation and display in a virtual reality environment (page 1/par. 3). Jagnow likewise discloses a head-mounted display device for processing images with processing circuitry to present and display the virtual reality environment (page 3/par. 29; page 4/par. 38 and page 6/par. 57). It follows Linkenauger may be accordingly modified with the teachings of Jagnow to implement processing circuity within its device as an image processing device in presenting and displaying its virtual reality environment.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Linkenauger with the teachings of Jagnow. Jagnow is analogous art in dealing with a system and method for generating a virtual hand for presentation and display in a virtual reality environment (page 1/par. 3). Jagnow discloses its use of processing circuitry is advantageous in appropriately processing images in presenting and displaying a virtual reality environment (page 3/par. 29; page 4/par. 38 and page 6/par. 57). Consequently, a PHOSITA would incorporate the teachings of Jagnow into Linkenauger for appropriately processing images in presenting and displaying a virtual reality environment. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 3, depending on claim 1, Linkenauger as modified by Jagnow discloses wherein the visual object generator changes a size of the second object and the second distance in the virtual reality space while maintaining the second visual angle the same or approximately the same (Linkenauger discloses a size of the large-sized virtual hand and the distance from the virtual object position to the large-sized virtual hand may be changed to match the size and position of the middle-sized virtual hand and the small-sized virtual hand while maintaining the visual angle formed by the large-sized virtual hand at the virtual observation position (pages 3-4/Fig. 1); Linkenauger likewise discloses a size of the small-sized virtual hand and the distance from the virtual object position to the small-sized virtual hand may be changed to match the size and position of the middle-sized virtual hand and the large-sized virtual hand while maintaining the visual angle formed by the small-sized virtual hand at the virtual observation position (pages 3-4/Fig. 1)).

For claim 6, depending on claim 1, Linkenauger as modified by Jagnow discloses further comprising processing circuitry configured to implement a presentation image generator which generates a presentation image for presenting the second object viewed from the virtual observation position in the virtual reality space to an observer (Linkenauger discloses its head-mounted display device implements a presentation image generator for generating a presentation image for presenting either the large-sized virtual hand or the small-sized virtual hand viewed from the virtual observation position in the virtual environment to an observer wearing the head-mounted display device (pages 3-4/Fig. 1)).

For claim 7, Linkenauger as modified by Jagnow discloses an image processing method comprising steps performed by the image processing device of claim 1 (see above as to claim 1). 

For claim 8, Linkenauger as modified by Jagnow discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function (Linkenauger discloses a head-mounted display device (pages 3-4/Fig. 1); Jagnow similarly discloses a system and method for generating a virtual hand for presentation and display in a virtual reality environment (page 1/par. 3) and likewise discloses a head-mounted display device for processing images with processing circuitry (page 3/par. 29; page 4/par. 38 and page 6/par. 57); Jagnow further explains a memory stores a program execution by a computer to implement the head-mounted display device (page 6/par. 57-58); and it follows Linkenauger may be accordingly modified with the teachings of Jagnow to implement a memory for storing a program for execution by a processor to implement its presentation and display of its virtual reality environment) as the image processing device according to claim 1 (see above as to claim 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linkenauger in view of Jagnow further in view of Keilwert et al. (U.S. Patent Application Publication 2016/0005263 A1, hereinafter “Keilwert”).

For claim 5, depending on claim 1, Linkenauger as modified by Jagnow discloses wherein the first object is a visual object in the real space or an object imitating a visual object in the real space, and wherein the first distance is a distance from the real observation position to the visual object in the real space (Linkenauger explains its medium-sized virtual hand is based on a physical hand as a visual object in a real environment as a real space so that a location of the medium-sized virtual hand matches a location of the physical hand in the real space so that the distance from the virtual observation position to the medium-sized virtual hand matches a distance from a real observation position to the physical hand in the real space (pages 3-4/Fig. 1)).
Linkenauger as modified by Jagnow does not specifically disclose a visual angle formed by a visual object in a real space.
However, these limitations are well-known in the art as disclosed in Keilwert.
Keilwert similarly discloses a system and method for generating a virtual hand for presentation corresponding to a user’s physical hand (page 15/par. 159). Keilwert explains its system determines a visual angle formed by the physical hand in a real space (page 5/par. 57 and page 6/par. 68). It follows Linkenauger and Jagnow may be accordingly modified with the teachings of Keilwert to determine a visual angle formed by its physical hands in its real space at its real observation position for positioning its medium-sized virtual hand at its first visual angle.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Linkenauger and Jagnow with the teachings of Keilwert. Keilwert is analogous art in dealing with a system and method for generating a virtual hand for presentation corresponding to a user’s physical hand (page 15/par. 159). Keilwert discloses its determination of a visual angle formed by a physical object in a real space is advantageous in appropriately generating a virtual object corresponding to the physical object in the real space (page 5/par. 57; page 6/par. 68 and page 15/par. 159).
Consequently, a PHOSITA would incorporate the teachings of Keilwert into Linkenauger and Jagnow for appropriately generating a virtual object corresponding to the physical object in the real space. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613